                   Case 6:19-cv-01066-MK                      Document 1              Filed 07/09/19        Page 1 of 8
                                                                                        FILED 09 JUL '1914:41 USDC·ORE




Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                               District of Oregon             E]
                                                                                Division


                     Kevin Mark McFarland                                   )
                                                                                   Case No.
                                                                            )
                                                                            )                  (to be filled in by the Clerk's Office)

                                                                            )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.        )
lfthe names of all the plaintiffe cannot fit in the space above,            )
please write "see attached" in the space and attach an additional           )
page with the full list of names.)
                                                                            )
                                  -v-
State of Oregon, County of Lane                                             )
Lane County Circuit Court                                                   )
Patricia Perlow, District Attorney
                                                                            )
Deborah Stoll
                                                                            )
                                                                            )
                             Defendant(s)
                                                                            )
(Write the full name of each defendant who is being sued. If the
names ofall the defendants cannot fit in the space above, please            )
write "see attached" in the space and attach an additional page
with the full list ofnames.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   Kevin Mark McFarland
                                Street Address                         P.O. Box234
                                City and County                        Alvadore, Lane
                                State and Zip Code                     Oregon 97409
                                Telephone Number                       541-292-3669
                                E-mail Address                         tekland@yahoo.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a _corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                         Page I of 6
                   Case 6:19-cv-01066-MK                     Document 1         Filed 07/09/19   Page 2 of 8




Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1                           State of Oregon, County of Lane
                                                               Lane County Circuit Court
                                Name
                                Job or Title (if known)
                                Street Address                 125 E. 8th St.
                                City and County                Eugene, Lane
                                State and Zip Code             Oregon 97401
                                Telephone Number               541-682-4261
                                E-mail Address (if known)


                     Defendant No. 2
                                Name                           Deborah Stoll
                                Job or Title (if known)        Assistant District Attorney
                                Street Address                 125 E. 8th St. Room 400
                                City and County                Eugene, Lane
                                State and Zip Code             Oregon 97401
                                Telephone Number               541-682-4261
                                E-mail Address (if known)      deborah.stoll@co.lane.or.us


                     Defendant No. 3
                                                                Patricia Perlow
                                Name                            Lane County District Attorney

                                Job or Title (if known)
                                Street Address                  125 E. 8th St. Room 400

                                City and County                 Eugene, Lane

                                State and Zip Code              Oregon 97401
                                                                541-682-4261
                                Telephone Number
                                                               -perlow.patricia@co.lane.or.us
                                E-mail Address (if/mown)


                     Defendant No. 4
                                Name
                                Job or Title (ifk11ow11)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                                               Page2of 6
                   Case 6:19-cv-01066-MK                       Document 1          Filed 07/09/19      Page 3 of 8




Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal comi: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  ~Federal question                                 D Diversity of citizenship
           Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                     Americans with Disabilities Act of 1990 42 U.S.C. § 35.1 OBA
                     Americans with Disabilities Act of 1990 42 U.S.C. Subpart 8 § 35.130 - § 35.134 - § 35.152
                     Americans with Disabilities Act of 1990 42 U.S.C. Subpart E § 35.160


           B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                , is a citizen of the
                                           State of (name)
                                                               -----------------

                                b.         If the plaintiff is a corporation
                                          · The plaintiff, (name)                                               , is incorporated
                                                                    ------------------
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in th~ complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.        If the defendant is an individual
                                           The defendant, (name)                         , is a citizen of
                                                                       -----------------
                                            the State of (name)                        Or is a citizen of
                                            (foreign nation)



                                                                                                                             Page 3 of 6
                    Case 6:19-cv-01066-MK                      Document 1         Filed 07/09/19    Page 4 of 8




Pro Se 2 (Rev. l 2/l 6) Complaint and Request for Injunction




                                 b.         If the defendant is a corporation
                                            The defendant, (name)                                        , is incorporated under
                                                                      --------------
                                            the laws of the State of (name)                                        ' and has its
                                            principal place of business in the State of (name)
                                            Or is incorporated under the laws of (foreign nation)
                                            and has its principal place of business in (name)

                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
           was involved and what each defendant did that caused the plaintiffhann or violated the plaintiffs rights,
           including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
           claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
           needed.

           A.         Where did the events giving rise to your claim(s) occur?
                      Lane County Circuit Court




           B.         What date and approximate time did the events giving rise to your claim(s) occur?
                     April 24, 2019 denied request for evaluation by Oregon State Hospital to
                     determine fitness to proceed.
                     Aug. 18, 2018 Arraigned on addl charges without understanding their nature
                     July 24, 2018 denied use of assistive device in hearing to return my truck
                     May 21, 2018 arraigned without representation
                     May 19, 2018 requested to be taken to hospital




                                                                                                                        Page4 of 6
                   Case 6:19-cv-01066-MK                     Document 1       Filed 07/09/19     Page 5 of 8




Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          C.         What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)
                     See Attached:




N.        Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.
          Trial is set to proceed on July 10, 2019. As previously noted by Dr. David Northway, my
          attorney Rebecca Gouge, and investigator Bill Lioio, my mental condition takes a
          downward turn as the trial date approaches. Aspergers defense mode renders me
          unable to function or be aware of my surroundings. If the trial proceeds and I will not
          be able to aid in my defense, or able to comply with orders of the court endangering
          my life due to autistic related behaviors.




V.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
       I request the court order a suspension of the pending trial scheduled for July 10, 2019,
       until such time as the court may review my claims and order Lane County to comply
       with Federal Law as it pertains to disability rights and particularly the disabilities of
       autism and present to the court orders for reasonable accommodation.
       Actual damages due to the loss of my vehicle and tools, Research Grant renewal, my
       reputation as a scientist caused by the Lane County Criminal Justice system failure to
       comply with federal law are greater than $700,000. I do not know the extent of Punitive
       damages as yet.                      ·




                                                                                                                      Page 5 of 6
                   Case 6:19-cv-01066-MK                         Document 1      Filed 07/09/19   Page 6 of 8




Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:                        04/25/2019


                     Signature of Plaintiff                   ;(wot, tfk      r ~-------------
                     Printed Name of Plaintiff                Kevin Mark McFarland

          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
            Case 6:19-cv-01066-MK           Document 1        Filed 07/09/19      Page 7 of 8




Attachment Section Ill part C of COMPLAINT AND REQUEST FOR INJUNCTION
April 25, 2019
Complainant:
Kevin Mark McFarland


     I have Aspergers Syndrome a form of Autism now known as Autism Spectrum Disorder. I have

been officially diagnosed by two separate Psychologists, Dr. Pablo Catero at the University of Colorado

in 2012 and again in 2018 by Dr. David Northway. I have no criminal history.

     I reside in Klamath County Oregon. In May of 2018 I was preparing to initiate experiments on the

FarmBot at an Agricultural Research and Experiment Station in Lane County under a research grant in

May of 2 018 when numerous officers of Lane County Sheriffs Dept. entered through closed gates

detained several persons on the site including myself.

     I have been charged with stealing my own lawn mower escalated to felony uumv when I would

not accept a plea bargain and other lesser charges related to my arrest. I am innocent of the charges

leveled by Assistant District Attorney Deborah Stoll, whom I have greatly angered with accusations of

misconduct.

     I have attempted to defend myself from these false charges and the case now well_ over a year old

continues toward an unfair trial in which I cannot obtain reasonable accommodations nor participate

in my defense due to an aspect of my autism called defense mode that effectively prevents my from

being aware of my surroundings under certain stresses. I have at times went into a near catatonic state

for a few hours or as much as a few days after court appearances and I can only recall vague portions

of the events if any at all.

     I am in great danger of being unable to comply with orders to appear in court that without

accommodations will occur if trial days are too close together to allow my recovery resulting in my re-

incarceration an event that was severely traumatic and life threatening due to autism related behaviors.

    The Lane County Criminal Justice system, initially ignored requests for accommodations under the

Americans with Disabilities Act. In particular requests to use an App for Autistic's to address the court

were refused, costing me my vehicle and only mode of transportation to travel the 380 miles round

trip for court appearances. The Attorney appointed to me by the court made fun of me and refused

my requests for communication methods that I could understand, I was arraigned after a trial date was

set and without the understanding of the charges against me.
           Case 6:19-cv-01066-MK           Document 1       Filed 07/09/19       Page 8 of 8




    The Assistant District Attorney has actively resisted requests for Accommodations and in a fitness

hearing, fought to deny my claim that I cannot assist in my own defense during the proceeding of a

trial that would have,resulted in diverting into a community counseling program.

The Lane County Criminal Justice system has unjustly denied me rights under the 4 th 5th and 6th

amendments and all of the protections in the Americans with Disabilities Act endangering my freedom,

my mental health and my very life.
